          Case 1:19-cv-09642-RWL Document 181 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     4/21/2021
---------------------------------------------------------------X
GUILLAUME JACQUETY,                                            :
                                                               :    19-CV-9642 (RWL)
                                    Petitioner,                :
                                                               :    ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA,                                :
et al.,                                                        :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order addresses Respondent’s letter dated April 21, 2021 (Dkt. 180)

concerning the January 26, 2021 custody order of the Moroccan divorce court (the

“Custody Order”).

        1. By April 28, 2021, Petitioner shall file a response.

        2. The response shall include in addition to other information that Petitioner may

wish to provide (a) a sworn statement from Petitioner as to when and how he first became

aware of the Custody Order, and (b) a sworn statement from Petitioner’s U.S. counsel as

to when and how they first became aware of the Custody Order.

        3. Petitioner’s response shall also include a certified translation of the Custody

Order. If the certified translation cannot be obtained by April 28, 2021, then Petitioner

shall submit the certified translation at its earliest availability thereafter.

        4. Respondent may file a certified translation of the Custody Order as well.

        5. By April 28, 2021, Respondent shall file a letter addressing whether and to what

extent Respondent was represented – for the time period between June 16, 2020 (when

the provisional custody order of the Moroccan court issued) and January 26, 2021 – by

                                                        1
        Case 1:19-cv-09642-RWL Document 181 Filed 04/21/21 Page 2 of 2




attorney Malika Khaliss (or any other attorney) in the proceedings leading to the Moroccan

Custody Order.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: April 21, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
